Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art reference is Moore et al. (US 6,054,769)
Re. claim 1: Moore et al. discloses a device of a utility distribution system, the device comprising:
a housing (12); (see fig. 1, 3, col. 4)
an integrated circuit (84) mounted to a printed circuit board (86) that is included within the housing; (see fig. 3; col. 5)
a first heat sink (bottom portion of 88), the first heat sink being thermally coupled to the integrated circuit, the first heat sink having a void region (94); (see fig. 4; col. 6)
a second heat sink (top portion of 88) that is attached to the first heat sink, the second heat sink substantially enclosing the void region; (see fig. 4; col. 6)
a flexible directional thermal interface material (DTIM) (96) the flexible DTIM being arranged within the void region and between the first heat sink and the second heat sink; and (see fig. 3, 4; col. 5)
a heat pipe (44) that compresses at least a portion of the flexible DTIM, the heat pipe being arranged between the first heat sink and the second heat sink, (see fig. 3, 4; col. 5)
wherein the first surface of the flexible DTIM is thermally coupled with the heat pipe, and the second surface of the flexible DTIM is thermally coupled with the first heat sink, (see fig. 4)
wherein the heat pipe is capable of movements (sliding movement within hole 92) with respect to the flexible DTIM, (see fig. 1, 3, 4; col. 5)
wherein during the movements, the first surface maintains the thermal coupling with the heat pipe and the second surface maintains the thermal coupling with the first heat sink, such that, during the movements, heat present in the first heat sink is transferred to the heat pipe via the high-conductivity orientation of the flexible DTIM.

However, Moore and the remaining prior art fails to disclose:
The DTIM having a high-conductivity orientation, wherein the high-conductivity orientation provides a high rate of heat transfer between a first surface of the flexible DTIM and a second surface of the flexible DTIM,

Moore’s DTIM does not have a higher or lower conductivity orientation. There is no disclosure about a difference in conductivities based on orientation. One of ordinary skill would have understood the conductivities to be the same in all orientations. Looking to the disclosed material of Moore, “Gap Pad VO Soft” there is no indication in the specification that there is more than a single conductivity. One of ordinary skill would not have been motivated to change the material of Moore because the DTIM surrounds the heat pipe.

Re. claim 10: Moore discloses a flexible thermal coupling, the flexible thermal coupling comprising: 
a heat sink (bottom portion of 88) that is configured to be thermally coupled to a heat source (84); (see fig. 3; col. 5)
a heat pipe (44) that is configured to be thermally coupled to an additional heat sink (42); and (see fig. 3; col. 5)
a flexible directional thermal interface material (DTIM) (96) (see col. 5)
wherein the flexible DTIM is arranged between the heat sink and the heat pipe, (see fig. 4)
wherein the heat sink is thermally coupled to the heat pipe via the flexible DTIM, (see fig. 3, 4; col. 5)
wherein the heat pipe is capable of movements with respect to one or more of (I) the heat sink (sliding movement) (see fig. 1, 3, 4; col. 5)
wherein during the movements, the first surface maintains a first thermal coupling with the heat sink and the second surface maintains a second thermal coupling with the heat pipe, such that, during the movements, heat present in the heat sink is transferrable to the heat pipe via the high-conductivity orientation of the flexible DTIM.

However, Moore and the remaining prior art fails to disclose:
The DTIM having a high-conductivity orientation, wherein the high-conductivity orientation provides a high rate of heat transfer between a first surface of the flexible DTIM and a second surface of the flexible DTIM 

Moore’s DTIM does not have a higher or lower conductivity orientation. There is no disclosure about a difference in conductivities based on orientation. One of ordinary skill would have understood the conductivities to be the same in all orientations. Looking to the disclosed material of Moore, “Gap Pad VO Soft” there is no indication in the specification that there is more than a single conductivity. One of ordinary skill would not have been motivated to change the material of Moore because the DTIM surrounds the heat pipe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 23, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835